DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Fuller on March 9, 2020.

The application has been amended as follows:
1.	A single use lancing device comprising: 
a housing defining a cavity; 
a needle assembly comprising a needle and a needle holder and located within the cavity; 
a release member; and 
a spring arranged to bias the needle assembly in a forward direction relative to the release member; 
wherein the release member comprises retaining arms and is movable relative to the housing between a primed position in which the retaining arms are arranged to cooperate with the housing to restrain the needle assembly in a primed position, and a deployed position in which the restraining arms are arranged to release the needle assembly to deploy the needle, wherein the lancing device further comprises a needle cover which is formed integrally with the needle holder with a shear portion there between so that the needle cover can be removed from the needle and needle holder and a removable safety member arranged to retain the release member in its primed position.
Claim 2 is canceled.

3.	The lancing device according to claim 1, wherein, when the release member is in the primed position, part of the cover protrudes through a hole in the front end of the housing.

4.	The lancing device according to claim 1, 
Claim 7, 12, 13, 15, and 16 are canceled.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 17, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a single use lancing device comprising all three of retaining arms, a needle cover, and a removable safety member.  Hyoue et al. (US 20120215246) discloses the retaining arms 420, needle cover 100, and the remainder of the claimed lancing device, but does not include the addition removable safety member.  Nickeson et al. (US 20190275261) and Wight et al. (US 20180206770) each disclose removable safety members (34 in Nickeson; 19 in Wight), but the removable safety members hold the lancet in a neutral position and do not hold the release member in the primed position as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771